Exhibit 13(b) VIKING MUTUAL FUNDS ADMINISTRATIVE and ACCOUNTING SERVICES AGREEMENT AGREEMENT dated as of the 31st day of July 2009 by and between Viking Mutual Funds (the “Fund”), a Delaware statutory trust and Integrity Fund Services, LLC (“IFS”), a North Dakota limited liability company. In consideration of the mutual covenants hereinafter contained, it is hereby agreed by and between the parties hereto as follows: 1. The Fund hereby appoints IFS to provide administrative and accounting services for the benefit of the Fund and its shareholders. Such services may include, but are not limited to, bond interest and amortization accruals, daily fee accruals, security valuation, calculation of daily net asset value, calculation of a daily dividend rate, and preparation of semi-annual and annual reports. IFS accepts such appointment and agrees during such period to render such services and to assume the obligations herein set forth for the compensation herein provided. IFS shall for all purposes herein provided be deemed to be an independent contractor and, unless otherwise expressly provided or authorized, shall have no authority to act for or represent the Fund in any way or otherwise be deemed an agent of the Fund. IFS, by separate agreement with the Fund, may also service the Fund in other capacities. In carrying out its duties and responsibilities hereunder, IFS may contract with various firms to provide certain of the administrative and accounting services described herein. Such firms shall at all times be deemed to be independent contractors retained by IFS and not the Fund. IFS and not the Fund will be responsible for the payment of compensation to such firms for such services. 2. For the services rendered by IFS and described in Section 1, each Fund will pay to IFS the fees set forth in Schedule A attached hereto. For the month and year in which this Agreement becomes effective or terminates, there shall be an appropriate proration on the basis of the number of days that the Agreement is in effect during such month and year, respectively. The services of IFS to the Fund under this Agreement are not to be deemed exclusive, and IFS shall be free to render similar services or other services to others. 3.
